IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-50602
                        Conference Calendar



DEREK LEN BOUNDS,

                                          Plaintiff-Appellant,


versus

ADOLPH THOMAS, officer, Hondo prison;
JOSEPH LAUGHLIN, Officer, Hondo prison,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-94-CV-281
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Derek Bounds, #644236, appeals from the judgment rendered

following a jury verdict in favor of the defendants in his civil

rights complaint brought pursuant to 42 U.S.C. § 1983.   Because

he does not raise any issue appropriate to the posture of this

case, the issues are deemed abandoned.    See Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993).   With no appealable issue before


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50602
                              - 2 -

the court, Bounds’ appeal is DISMISSED AS FRIVOLOUS.    We caution

Bounds that any additional frivolous appeals filed by him or on

his behalf will invite the imposition of sanctions.    To avoid

sanctions, Bounds is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     Bounds’ two motions requesting that he be transferred from

the Darrington Unit of the Texas Department of Criminal Justice,

Institutional Division, are DENIED.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.